EXHIBIT 10.1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 21st
day of July, 2017 (the “Third Amendment Execution Date”), by and between
BMR-MEDICAL CENTER DRIVE LLC, a Delaware limited liability company (“Landlord”),
and REGENXBIO INC., a Delaware corporation (“Tenant”).

RECITALS

A.WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 9704, 9708, 9712 and 9714 Medical Center
Drive, Rockville, Maryland, including the buildings located thereon;

B.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
March 6, 2015 (the “Original Lease”), as affected by that certain
Acknowledgement of Term Commencement Date and Term Expiration Date dated as of
April 17, 2015, given by Tenant in favor of Landlord, as amended by that certain
First Amendment to Lease dated as of September 30, 2015 (the “First Amendment”),
and as further amended by that certain Second Amendment to Lease dated as of
November 23, 2015 (the “Second Amendment”) (collectively, as amended, the
“Existing Lease”), whereby Tenant leases certain premises consisting of
approximately ten thousand eight hundred thirty-three (10,833) square feet of
Rentable Area (the “9712 Premises”) from Landlord in the building at 9712
Medical Center Drive, Rockville, Maryland (the “9712 Building”), and
approximately nineteen thousand fifty-six (19,056) square feet of Rentable Area
(the “9714 Premises”) on the second floor of the building at 9714 Medical Center
Drive in Rockville, Maryland (the “9714 Building”);

C.WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, additional premises consisting of: (i) approximately 5,043 square feet
of Rentable Area on the first floor of the 9714 Building known as Suite 1114
(the “Suite 1114 Lab/Office Premises”), together with approximately 276 square
feet of Rentable Area on the amenities level of the 9714 Building (the “Storage
Premises”, together with the Suite 1114 Lab/Office Premises, the “Suite 1114
Premises”), and (ii) approximately 11,000 square feet of Rentable Area on the
first floor of the 9714 Building known as Suite 1214 (the “Suite 1214
Premises”), each as depicted on Exhibit A-1 attached hereto; and

D.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

BioMed Realty form dated 3/27/15

 

--------------------------------------------------------------------------------

1.Definitions.  For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined
herein.  The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

2.Lease of 9714 Premises.  Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, (a) as of the Suite 1114 Premises Term Commencement Date
(defined below), the Suite 1114 Lab/Office Premises and the Storage Premises for
use by Tenant in accordance with the Lab/Office Permitted Use and the Storage
Permitted Use, respectively (each as defined in Section 5 below) and no other
uses, and (b) as of the Suite 1112 Term Commencement Date, the Suite 1214
Premises for use by Tenant in accordance with the Lab/Office Permitted Use (as
defined in Section 5 below) and no other uses.  From and after the Suite 1114
Premises Term Commencement Date (defined below), the term “Premises,” as used in
the Lease, shall mean the 9712 Premises and/or the 9714 Premises and/or the
Suite 1114 Premises, individually and collectively, as the context dictates; and
Exhibit A to the Existing Lease shall be supplemented with the addition of
Exhibit A-1 to this Amendment (to the extent the Suite 1114 Lab/Office Premises
and the Storage Premises are depicted thereon).  From and after the Suite 1214
Premises Term Commencement Date (defined below), the term “Premises,” as used in
the Lease, shall mean the 9712 Premises and/or the 9714 Premises and/or the
Suite 1114 Premises and/or the Suite 1214 Premises, individually and
collectively, as the context dictates; and Exhibit A to the Existing Lease shall
be supplemented with the addition of Exhibit A-1 to this Amendment (to the
extent the Suite 1214 Premises is depicted thereon).  All provisions of the
Lease: (a) applicable to the “9714 Premises” shall be applicable to the 9714
Premises defined in the First Amendment, together with the Suite 1114 Premises
and the Suite 1214 Premises, except to the extent otherwise specifically set
forth herein, and (b) applicable to the “Premises” shall be applicable to the
9712 Premises, the 9714 Premises, the Suite 1114 Premises and the Suite 1214
Premises, except to the extent otherwise specifically set forth herein.  In the
event that the other tenant with rights to use the loading area and associated
corridor located within the 9714 Building (collectively, the “Loading Dock”)
irrevocably waives or terminates its rights to such Loading Dock after the Suite
1214 Premises Term Commencement Date such that Tenant shall have exclusive use
of the Loading Dock (provided, however, that Landlord shall have no obligation
to obtain such waiver or termination from such tenant), then Landlord shall
re-measure the Rentable Area of the 9714 Premises to include the Loading Dock in
accordance with Article 6 of the Existing Lease, Tenant shall be bound by such
re-measurement in accordance with Article 6 of the Existing Lease, and Landlord
and Tenant shall enter into an amendment of this Lease documenting the amended
Rentable Area (provided, however, that failure to enter into such amendment
shall not void the effectiveness of the re-measurement).

2

 

--------------------------------------------------------------------------------

3.Rentable Area and Pro Rata Shares.  Effective as of Suite 1114 Term
Commencement Date (defined below), the chart in Section 2.2 of the Existing
Lease shall be deleted in its entirety and replaced with the following:

Definition or Provision

Means the Following (As of the Suite 1114 Term Commencement Date)

Premises in 9712 Building

 

Approximate Rentable Area of  9712 Premises

10,833 square feet

Premises in 9714 Building

 

Approximate Rentable Area of 9714 Premises

19,056 square feet

Approximate Rentable Area of Suite 1114 Premises

5,319 square feet

Approximate Rentable Area for all Premises in the 9714 Building (total)

24,375 square feet

Building, Campus, Project Size

 

Approximate Rentable Area of 9712 Building

22,907 square feet

Approximate Rentable Area of 9714 Building

35,375 square feet

Approximate Rentable Area of South Campus

92,125 square feet

Approximate Rentable Area of Project

214,725 square feet

Pro Rata Shares

 

Tenant’s Pro Rata Share of 9712 Building

47.29%

Tenant’s Pro Rata Share of 9714 Building for Suite 1114 Premises

15.04%

Tenant’s Pro Rata Share of 9714 Building (total)

68.90%

Tenant’s Pro Rata Share of South Campus for 9712 Premises

11.76%

Tenant’s Pro Rata Share of South Campus for 9714 Premises

20.68%

Tenant’s Pro Rata Share of South Campus for Suite 1114 Premises

5.77%

Tenant’s Pro Rata Share of South Campus for all Premises in the 9714 Building
(total)

26.46%

Tenant’s Pro Rata Share of Project for 9712 Premises

5.05%

Tenant’s Pro Rata Share of Project for 9714 Premises

8.87%

Tenant’s Pro Rata Share of Project for Suite 1114 Premises

2.48%

Tenant’s Pro Rata Share of Project for all Premises in the 9714 Building (total)

11.35%

 

3

 

--------------------------------------------------------------------------------

Effective as of the Suite 1214 Premises Term Commencement Date (defined below),
the chart in Section 2.2 of the Existing Lease as deleted in its entirety and
replaced as provided above, shall be deleted in its entirety and replaced with
the following:

Definition or Provision

Means the Following (As of the Suite 1214 Term Commencement Date)

Premises in 9712 Building

 

Approximate Rentable Area of  9712 Premises

10,833 square feet

Premises in 9714 Building

 

Approximate Rentable Area of 9714 Premises

19,056 square feet

Approximate Rentable Area of Suite 1114 Premises

5,319 square feet

Approximate Rentable Area of Suite 1214 Premises

11,000 square feet

Approximate Rentable Area for all Premises in the 9714 Building (total)

35,375 square feet

Building, Campus, Project Size

 

Approximate Rentable Area of 9712 Building

22,907 square feet

Approximate Rentable Area of 9714 Building

35,375 square feet

Approximate Rentable Area of South Campus

92,125 square feet

Approximate Rentable Area of Project

214,725 square feet

Pro Rata Shares

 

Tenant’s Pro Rata Share of 9712 Building

47.29%

Tenant’s Pro Rata Share of 9714 Building for Suite 1114 Premises

15.04%

Tenant’s Pro Rata Share of 9714 Building for Suite 1214 Premises

31.10%

Tenant’s Pro Rata Share of 9714 Building (total)

100.00%

Tenant’s Pro Rata Share of South Campus for 9712 Premises

11.76%

Tenant’s Pro Rata Share of South Campus for 9714 Premises

20.68%

Tenant’s Pro Rata Share of South Campus for Suite 1114 Premises

5.77%

Tenant’s Pro Rata Share of South Campus for Suite 1214 Premises

11.94%

4

 

--------------------------------------------------------------------------------

Definition or Provision

Means the Following (As of the Suite 1214 Term Commencement Date)

Tenant’s Pro Rata Share of South Campus for all Premises in the 9714 Building
(total)

38.40%

Tenant’s Pro Rata Share of Project for 9712 Premises

5.05%

Tenant’s Pro Rata Share of Project for 9714 Premises

8.88%

Tenant’s Pro Rata Share of Project for Suite 1114 Premises

2.48%

Tenant’s Pro Rata Share of Project for Suite 1214 Premises

5.12%

Tenant’s Pro Rata Share of Project for all Premises in the 9714 Building (total)

16.47%

 

4.Permitted Use.  The Permitted Use under the Existing Lease as amended hereby
that applies to each of the Suite 1114 Lab/Office Premises and the Suite 1214
Premises shall be the same Permitted Use that applies to the 9714 Premises under
Section 5 of the First Amendment (i.e., office and laboratory use in conformity
with all Applicable Laws) (the “Lab/Office Permitted Use”).  The Permitted Use
under the Existing Lease that applies to the Storage Premises shall be storage
use in conformity with all Applicable Laws (the “Storage Permitted Use”).  The
term “Permitted Use” as used in the Lease shall mean, individually and
collectively, as the context dictates, the Permitted Use for the 9712 Building
and/or the 9714 Building and/or the Storage Premises and all provisions of the
Lease applicable to the “Permitted Use” shall be applicable to each of the 9712
Premises, the 9714 Premises, the Suite 1114 Lab/Office Premises, the Suite 1214
Premises, and the Storage Premises, except to the extent otherwise specifically
set forth herein.

5.Term for Suite 1114 Premises and Suite 1214 Premises; Extension of Term for
9712 Premises and 9714 Premises.  

(a)The Term of the Lease for the Suite 1114 Premises (the “Suite 1114 Premises
Term”) shall commence on August 1, 2017, or, if later, the date Landlord
delivers vacant possession of the Suite 1114 Premises to Tenant (the “Suite 1114
Premises Term Commencement Date”), and end on September 30, 2021. The Term of
the Lease for the Suite 1214 Premises (the “Suite 1214 Premises Term”) shall
commence on February 1, 2018, or, if later, the date Landlord delivers vacant
possession of the Suite 1214 Premises to Tenant (the “Suite 1214 Premises Term
Commencement Date”) and end on September 30, 2021. The Term of the Lease for the
9712 Premises is hereby extended from the existing Term Expiration Date for the
9712 Premises (i.e., October 31, 2020) to September 30, 2021, and the Term of
the Lease for the 9714 Premises is hereby extended from the 9714 Term Expiration
Date (i.e., March 31, 2021) to September 30, 2021, each on the terms of the
Existing Lease, except to the extent modified herein (such extension periods, as
applicable, the “Extension Term”).  The term “Term Expiration Date” as used in
the Lease and applicable to the entire Premises as expanded hereby shall be
hereby amended to September 30, 2021, subject to extension pursuant to the
Options (as

5

 

--------------------------------------------------------------------------------

defined in the Existing Lease and modified in Section 15 below).  Tenant shall
execute and deliver to Landlord written acknowledgment of the actual Suite 1114
Premises Term Commencement Date and the Term Expiration Date within ten (10)
business days after Tenant takes occupancy of the Suite 1114 Premises, in the
form attached as Exhibit C-1 hereto. Tenant shall execute and deliver to
Landlord written acknowledgment of the actual Suite 1214 Premises Term
Commencement Date and the Term Expiration Date within ten (10) business days
after Tenant takes occupancy of the Suite 1214 Premises, in the form attached as
Exhibit C-2 hereto.  Failure to execute and deliver either such acknowledgment,
however, shall not affect the applicable term commencement date or Landlord’s or
Tenant’s liability hereunder.  

(b)If the Suite 1214 Premises Term Commencement Date has not occurred on or
before April 1, 2018, then Tenant shall be entitled to one (1) day of abatement
of Base Rent and Tenant’s Adjusted Share of Operating Expenses, each with
respect to the Suite 1214 Premises for every day after April 1, 2018 that the
Suite 1214 Premises Term Commencement Date has not occurred.  Any such Base Rent
and Tenant’s Adjusted Share of Operating Expenses abatement shall be credited
against the Base Rent and Tenant’s Adjusted Share of Operating Expenses due from
Tenant following the Suite 1214 Premises Rent Commencement Date (as hereinafter
defined).  Tenant agrees that in the event the Suite 1214 Premises is not
delivered by April 1, 2018 for any reason, then (a) subject to Section 5(c)
below, this Lease shall not be void or voidable, (b) Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, and (c) Tenant
shall not be responsible for the payment of any Base Rent or Tenant’s Adjusted
Share of Operating Expenses, each with respect to the Suite 1214 Premises only,
until the actual Suite 1214 Premises Term Commencement Date occurs.  Landlord
acknowledges that Landlord has the right to terminate the current lease of the
Suite 1214 Premises upon ninety (90) days’ prior written notice to the current
tenant thereunder which notice may be given at any time on or after November 1,
2017.  Landlord shall notify Tenant after such termination notice has been
delivered to the existing tenant and if Landlord has not so notified Tenant by
November 8, 2017, then Tenant may provide written notice to Landlord, and
Landlord shall thereafter promptly deliver such termination notice to the
existing tenant (to the extent Landlord has not already done so).  If following
delivery of such termination notice to the existing tenant, such tenant does not
timely vacate and surrender the Suite 1214 Premises upon termination, Landlord
shall use good faith efforts to recover physical and legal possession thereof,
taking such steps as Landlord shall determine in its discretion.

(c)Notwithstanding the foregoing, if both the Suite 1114 Premises Term
Commencement Date and the Suite 1214 Premises Term Commencement have not
occurred on or before May 1, 2018, then Tenant may terminate the Lease with
respect to the Suite 1114 Premises and the Suite 1214 Premises only, by written
notice to Landlord given no later than thirty (30) days following such date (the
“Termination Notice”), and if so terminated by Tenant: (a) the Suite 1114
Additional Security Deposit and the Suite 1214 Additional Security Deposit (each
as defined in Section 13 below), if and to the extent deposited with Landlord by
Tenant, shall be returned to Tenant in accordance with Article 11 of the Lease,
and (b) the Lease with respect to the Suite 1114 Premises and the Suite 1214
Premises shall terminate on the date that is sixty (60) days after Landlord’s
receipt of the Termination Notice, and upon such termination, neither Landlord
nor Tenant shall have any further rights, duties or obligations under the Lease
with respect to the Suite 1114 Premises or the Suite 1214 Premises, except with
respect to the terms and provisions of the Lease that expressly survive the
expiration or earlier termination of the Lease.    

6

 

--------------------------------------------------------------------------------

6.Condition of Suite 1114 Premises and Suite 1214 Premises.  Tenant acknowledges
that (a) it is fully familiar with the condition of the Suite 1114 Premises and
the Suite 1214 Premises and, notwithstanding anything contained in the Lease to
the contrary, agrees to take the same in its condition “as is” as of the Suite
1114 Premises Term Commencement Date (with respect to the Suite 1114 Premises)
and the Suite 1214 Premises Term Commencement Date (with respect to the Suite
1214 Premises), and (b) Landlord shall have no obligation to alter, repair or
otherwise prepare the Suite 1114 Premises or the Suite 1214 Premises for
Tenant’s occupancy or to pay for any improvements to the 9714 Building, except
with respect to the payment of the Expansion TI Allowance as provided herein.  

Notwithstanding the foregoing, Landlord agrees that it shall deliver the Suite
1114 Premises to Tenant on the Suite 1114 Premises Term Commencement Date and
the Suite 1214 Premises to Tenant on the Suite 1214 Premises Term Commencement
Date, as applicable, (i) decommissioned and free of Hazardous Materials in
violation of Applicable Laws, (ii) broom clean and free of personal property of
prior tenants, and (iii) with all base building systems serving the Suite 1114
Premises and the Suite 1214 Premises, as applicable, in good working order,
condition and repair (such obligation, collectively, “Landlord’s Delivery
Obligation”).  In the event that Landlord fails to satisfy Landlord’s Delivery
Obligation, Tenant’s sole and exclusive remedy for such failure shall be to
deliver written notice to Landlord (“Repair Notice”) on or before the date that
is thirty (30) days after the Suite 1114 Premises Term Commencement Date or
Suite 1214 Premises Term Commencement Date, as applicable (such date, the
“Repair Notice Date”) detailing the nature of such failure.  In the event that
Landlord receives a Repair Notice on or before the Repair Notice Date, Landlord
shall promptly make any repairs reasonably necessary to correct the failure
described in the Repair Notice (but only to the extent that Landlord reasonably
determines that the failure described in the Repair Notice constitutes an actual
failure of Landlord’s Delivery Obligation), at Landlord’s sole cost and expense,
provided that Landlord may include the costs thereof in Operating Expenses to
the extent that Landlord is permitted to do so under Article 9 of the Existing
Lease. Any such failure of Landlord’s Delivery Obligation shall not entitle
Tenant to any monetary damages or delay the Suite 1114 Premises Term
Commencement Date or Suite 1214 Premises Term Commencement Date, as applicable;
provided, however, that if a failure identified in a Repair Notice delivered to
Landlord on or before the Repair Notice Date materially adversely impairs
Tenant’s ability to operate in the applicable Premises, then the Suite 1114
Premises Term Commencement Date or Suite 1214 Premises Term Commencement Date,
as applicable, shall be delayed until such failure is corrected but in no event
longer than sixty (60) days after the initial delivery of the applicable
Premises, so long as Landlord has commenced such repair within thirty (30) days
after Landlord’s receipt of the applicable Repair Notice and is diligently
prosecuting same to completion.  Landlord shall not have any obligations or
liabilities in connection with a failure to satisfy Landlord’s Delivery
Obligation except to the extent such failure is identified by Tenant in a Repair
Notice delivered to Landlord on or before the Repair Notice Date.

Tenant’s taking of possession of the Suite 1114 Premises and the Suite 1214
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Suite 1114 Premises and the Suite 1214 Premises
(as applicable), the 9714 Building and the Project were at such time in good,
sanitary and satisfactory condition and repair; provided, however, that nothing
in this grammatical sentence shall take away from Landlord’s express obligations
under the Lease, including, without limitation, Landlord’s repair, maintenance,
restoration and legal compliance obligations expressly set forth in the Lease.

7

 

--------------------------------------------------------------------------------

7.Base Rent for Suite 1114 Lab/Office Premises, Storage Premises, and Suite 1214
Premises. Tenant shall pay to Landlord as Base Rent for the Suite 1114
Lab/Office Premises, the Storage Premises, and the Suite 1214 Premises,
respectively, commencing on the Suite 1114 Premises Rent Commencement Date
(defined below) with respect to the Suite 1114 Lab/Office Premises and the
Storage Premises, and on the Suite 1214 Premises Rent Commencement Date (defined
below) with respect to the Suite 1214 Premises, the monthly installments of Base
Rent set forth below, in advance on the first day of each and every calendar
month during the Suite 1114 Premises Term (with respect to the Suite 1114
Lab/Office Premises and the Storage Premises) and during the Suite 1214 Premises
Term (with respect to the Suite 1214 Premises), subject to annual adjustment as
provided below. The “Suite 1114 Premises Rent Commencement Date” is the date
that is one (1) month after the Suite 1114 Premises Term Commencement Date, and
the “Suite 1214 Premises Rent Commencement Date” is the date that is one (1)
month after the Suite 1214 Premises Term Commencement Date.

Suite 1114 Lab/Office Premises and Storage Premises Base Rent:

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Monthly Base Rent*

Annual Base Rent*

Suite 1114 Premises Rent Commencement Date – 8 the day before the 1st
anniversary of the Suite 1114 Premises Rent Commencement Date

5,043

(Suite 1114 Lab/Office Premises)

$30.39 annually

$12,771.40

$153,256.77

276

(Storage Premises)

$16.88 annually

$388.24

$4,658.88

* prorated for any partial period

Base Rent for the Suite 1114 Lab/Office Premises and the Storage Premises shall
be subject to an annual upward adjustment of three percent (3.0%) of the
then-current Base Rent.  The first such adjustment shall become effective
commencing on the 1st anniversary of the Suite 1114 Premises Rent Commencement
Date, and subsequent adjustments shall become effective on every successive
annual anniversary of the Suite 1114 Premises Rent Commencement Date occurring
prior to September 30, 2021.  

8

 

--------------------------------------------------------------------------------

Suite 1214 Premises Base Rent:

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Monthly Base Rent*

Annual Base Rent*

Suite 1214 Premises Rent Commencement Date – the day before the 1st anniversary
of Suite 1214 Premises Rent Commencement Date

11,000

(Suite 1214 Premises)

$30.00 annually

$27,500.00

$330,000.00

* prorated for any partial period

Base Rent for the Suite 1214 Premises shall be subject to an annual upward
adjustment of three percent (3.0%) of the then-current Base Rent.  The first
such adjustment shall become effective commencing on the 1st anniversary of the
Suite 1214 Premises Rent Commencement Date, and subsequent adjustments shall
become effective on every successive annual anniversary of the Suite 1214
Premises Rent Commencement Date occurring prior to September 30, 2021.  

8.Base Rent for 9712 Premises and 9714 Premises during Extension
Term.  Notwithstanding anything to the contrary in the Lease, during the
Extension Term, Tenant shall pay to Landlord as Base Rent for the 9712 Premises
and the 9714 Premises the applicable amounts set forth in the chart below:

9712 Premises Base Rent:

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Monthly Base Rent*

Annual Base Rent*

10/31/2020 – 4/16/2021

10,833

$29.83 annually

$26,929.03

$323,148.39

4/17/2021 – 9/30/2021

10,833

$30.72 annually

$27,732.48

$332,789.76

* prorated for any partial period

9

 

--------------------------------------------------------------------------------

9714 Premises Base Rent:

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Monthly Base Rent

Annual Base Rent*

4/1/2021 – 9/30/2021

19,056

$30.14 annually

$47,862.32

$574,347.84

* prorated for any partial period

9.Additional Rent.

(a)With respect to the Suite 1114 Premises and the Suite 1214 Premises, in
addition to Base Rent for each such premises, Tenant shall pay to Landlord as
Additional Rent at times hereinafter specified in this Amendment (i) Tenant’s
Suite 1114 Adjusted Share and Tenant’s Suite 1214 Adjusted Share (each as
defined below) for the Suite 1114 Premises and the Suite 1214 Premises
respectively, of Operating Expenses (as defined in the Existing Lease) for (A)
the 9714 Building, (B) the South Campus and (C) the Project, (ii) the Property
Management Fee (as defined in the Existing Lease), and (iii) any other amounts
that Tenant assumes or agrees to pay under the provisions of the Lease that are
owed to Landlord, including any and all other sums that may become due by reason
of any default of Tenant or failure on Tenant’s part to comply with the
agreements, terms, covenants and conditions of the Lease to be performed by
Tenant, after notice and the lapse of any applicable cure periods.  To the
extent that Tenant uses more than Tenant’s Pro Rata Share of any item of
Operating Expenses related to the Suite 1114 Premises or the Suite 1214
Premises, Tenant shall pay Landlord for such excess in addition to Tenant’s
obligation to pay Tenant’s Pro Rata Share of Operating Expenses (such excess,
together with Tenant’s Pro Rata Share, “Tenant’s Suite 1114 Adjusted Share” and
“Tenant’s Suite 1214 Adjusted Share” respectively).

(b)With respect to the Suite 1114 Premises, Tenant shall pay to Landlord on the
first day of each calendar month of the Term, as Additional Rent, commencing on
the Suite 1114 Premises Term Commencement Date, (i) the Property Management Fee,
and (ii) Landlord’s good faith estimate of Tenant’s Suite 1114 Adjusted Share of
Operating Expenses with respect to the 9714 Building, the South Campus and the
Project for such month.

(c)With respect to the Suite 1214 Premises, Tenant shall pay to Landlord on the
first day of each calendar month of the Term, as Additional Rent, commencing on
the Suite 1214 Premises Term Commencement Date, (i) the Property Management Fee,
and (ii) Landlord’s good faith estimate of Tenant’s Suite 1214 Adjusted Share of
Operating Expenses with respect to the 9714 Building, the South Campus and the
Project for such month.

(d)Tenant shall not be responsible for Operating Expenses with respect to the
Suite 1114 Premises or the Suite 1214 Premises with respect to any time period
prior to the Suite 1114 Premises Term Commencement Date or the Suite 1214
Premises Term Commencement Date, respectively; provided, however, that if
Landlord shall permit Tenant possession of the Suite 1114 Premises or the Suite
1214 Premises prior to the Suite 1114 Premises Term

10

 

--------------------------------------------------------------------------------

Commencement Date or the Suite 1214 Premises Term Commencement Date,
respectively, except as otherwise provided in Section 10(c) below, Tenant shall
be responsible for Tenant’s Suite 1114 Adjusted Share or Tenant’s Suite 1214
Adjusted Share (as applicable) of Operating Expenses from such earlier date of
possession (the applicable term commencement date or such earlier date, as
applicable, the “Expense Trigger Date”); and provided, further, that Landlord
may annualize certain Operating Expenses incurred prior to the applicable
Expense Trigger Date over the course of the budgeted year during which the
applicable Expense Trigger Date occurs, and Tenant shall be responsible for the
annualized portion of such Operating Expenses corresponding to the number of
days during such year, commencing with the applicable Expense Trigger Date, for
which Tenant is otherwise liable for Operating Expenses with respect to the
Suite 1114 Premises or the Suite 1214 Premises, as applicable, pursuant to the
Lease.  Tenant’s responsibility for Tenant’s Adjusted Share of Operating
Expenses with respect to the Suite 1114 Premises and the Suite 1214 Premises, as
applicable, shall continue to the latest of (i) the date of termination of the
Lease with respect to the Suite 1114 Premises and the Suite 1214 Premises,
respectively, (ii) the date Tenant has fully vacated the Suite 1114 Premises and
the Suite 1214 Premises, respectively, and (c) if termination of the Lease is
due to a default by Tenant, the date of rental commencement of a replacement
tenant.  Operating Expenses for the calendar year in which Tenant’s obligation
to share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord.  Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Suite 1114 Premises and the Suite
1214 Premises, as applicable, relate in a reasonable manner to the time period
wherein Tenant has an obligation to share in Operating Expenses.

(e)Notwithstanding anything in the Existing Lease to the contrary, in the event
Tenant’s Pro Rata Share of Operating Expenses, excluding Uncontrollable
Operating Expenses (defined below), with respect to the Suite 1114 Premises or
Suite 1214 Premises, as applicable, increases by more than five percent (5%)
annually (after the first anniversary of the Suite 1114 Premises Term
Commencement Date or the Suite 1214 Premises Term Commencement Date,
respectively), Tenant shall not be obligated to pay for any Tenant’s Pro Rata
Share of Operating Expenses, excluding Uncontrollable Operating Expenses
(defined below), with respect to the Suite 1114 Premises or Suite 1214 Premises,
as applicable, in excess of such five percent (5%) increase (except to the
extent that Tenant uses more than its Pro Rata Share of such Operating Expense,
as provided in Section 9(a) above).  For the purposes of this Section,
“Uncontrollable Operating Expenses” shall mean the costs of utilities,
inspection fees and other costs required by any Government Authority for
continued compliance with Applicable Laws or to comply with Applicable Laws
which are first applicable to the 9712 Building, the 9714 Building, the South
Campus and/or the Project (as applicable) after the applicable Term Commencement
Date with respect to the Suite 1114 Premises or Suite 1214 Premises, snow
removal, Real Estate Taxes (as defined in the Existing Lease) and insurance.

(f)The following is added to the end of Section 9.2(x) of the Original Lease:

“Landlord’s annual statement shall be final and binding upon Tenant unless
Tenant, within ninety (90) days after Tenant’s receipt thereof, shall give
written notice to Landlord that Tenant wishes to conduct the Independent Review
thereof as provided

11

 

--------------------------------------------------------------------------------

herein; provided that Tenant shall in all events pay the amount specified in
Landlord’s annual statement, pending the results of the Independent Review and
determination of the Accountant(s), as applicable and as each such term is
defined below.  If, during such ninety (90)-day period, Tenant provides such
notice,  Tenant shall have the right to have an independent public accounting
firm or full-service real estate firm hired by Tenant on an hourly basis and not
on a contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
(“Tenant’s Audit Firm”) audit and review such of Landlord’s books and records
for the year in question as directly relate to the determination of Operating
Expenses, and such information as Landlord reasonably determines to be
responsive to Tenant’s Audit Firm’s written inquiries (the “Independent
Review”), but not books and records of entities other than Landlord.  Landlord
shall make such books, records and information available at the location where
Landlord maintains them in the ordinary course of its business (or, if not in
the continental United States, in such other location in the continental United
States as Landlord reasonably determines).  Landlord need not provide copies of
any books or records.  Tenant shall cause Tenant’s Audit Firm to commence the
Independent Review within fifteen (15) days after the date Landlord has given
such access to Landlord’s books and records for the Independent Review.  Tenant
shall cause its audit firm to complete the Independent Review and shall notify
Landlord in writing of specific objections to Landlord’s calculation of
Operating Expenses (including Tenant’s accounting/audit firm’s written statement
of the basis, nature and amount of each proposed adjustment) no later than sixty
(60) days after Landlord has first given Tenant’s audit firm access to
Landlord’s books, records and requested information for the Independent
Review.  Landlord shall promptly review the results of any such Independent
Review.  The parties shall endeavor to agree promptly and reasonably upon
Operating Expenses taking into account the results of such Independent
Review.  If, as of the date that is sixty (60) days after Tenant has submitted
the Independent Review to Landlord, the parties have not agreed on the
appropriate adjustments to Operating Expenses, then the parties shall engage a
mutually agreeable independent third party accountant with at least ten (10)
years’ experience in commercial real estate accounting in the Rockville,
Maryland area (the “Accountant”).  If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review).  If
either party fails to timely appoint an Accountant, then the Accountant the
other party appoints shall be the sole Accountant.  Within ten (10) days after
appointment of the Accountant(s), Landlord and Tenant shall each simultaneously
give the Accountants (with a copy to the other party) its determination of
Operating Expenses, with such supporting data or information as each submitting
party determines appropriate.  Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses.  The Accountants may not select or
designate any other determination of Operating Expenses.  The determination of
the Accountant(s) shall bind the parties.  If the parties agree or the
Accountant(s) determine that the Operating

12

 

--------------------------------------------------------------------------------

Expenses actually paid by Tenant for the calendar year in question exceeded
Tenant’s obligations for such calendar year, then Landlord shall, at Tenant’s
option, either (a) credit the excess to the next succeeding installments of
estimated Additional Rent (if any) or (b) pay the excess to Tenant within thirty
(30) days after delivery of such results.  If the parties agree or the
Accountant(s) determine that Tenant’s payments of Operating Expenses for such
calendar year were less than Tenant’s obligation for the calendar year, then
Tenant shall pay the deficiency to Landlord within thirty (30) days after
delivery of such results. If the Independent Review reveals or the Accountant(s)
determine that the Operating Expenses billed to Tenant by Landlord and paid by
Tenant to Landlord for the applicable calendar year in question exceeded by an
amount that is both more than five thousand dollars ($5,000) and more than five
percent (5%) what Tenant should have been billed during such calendar year, then
Landlord shall pay the reasonable cost of the Independent Review.  In all other
cases Tenant shall pay the cost of the Independent Review.  If Accountant(s) are
engaged to determine Operating Expenses for the calendar year in question, each
party shall pay the cost of the Accountant selected by it, and the party whose
determination thereof is not chosen shall pay the cost of the third Accountant.”

10.Expansion TI Allowance.  

(a)Upon the Suite 1114 Premises Term Commencement Date, Landlord shall make
available to Tenant a tenant improvement allowance of Twenty-Five Thousand Two
Hundred Fifteen and 00/100 Dollars ($25,215.00) (based upon Five Dollars ($5.00)
per square foot of Rentable Area of the Suite 1114 Lab/Office Premises) (the
“Suite 1114 TI Allowance”) in order to fund appropriate improvements to the
Suite 1114 Premises (“Suite 1114 TIs”) consistent with the applicable Permitted
Use. Upon the Suite 1214 Premises Term Commencement Date, Landlord shall make
available to Tenant a tenant improvement allowance of Fifty-Five Thousand and
00/100 Dollars ($55,000.00) (based upon Five Dollars ($5.00) per square foot of
Rentable Area of the Suite 1214 Premises) (the “Suite 1214 TI Allowance,”
together with the Suite 1114 TI Allowance, the “Expansion TI Allowance”) in
order to fund appropriate improvements to the Suite 1214 Premises (“Suite 1214
TIs,” together with the Suite 1114 TIs, the “Expansion TIs”) consistent with the
applicable Permitted Use, it being understood and agreed that (i) Tenant may
utilize any and all of the Expansion TI Allowance for either or both of the
Suite 1114 TIs and/or the Suite 1214 TIs as Tenant sees fit,  and (ii) at
Tenant’s option, the  Suite 1214 TIs may include (and the Expansion TI Allowance
may be used for) Tenant’s purchase and installation of the Siemens APOGEE system
(and user license therefor) as referred to in Section 12(b) below.  Tenant shall
be responsible for performing and completing the Expansion Tis as provided
herein, and no plan review, construction oversight or other fee shall be due to
Landlord by Tenant for Landlord’s role in reviewing and approving the plans for
the Expansion TIs and/or overseeing, supervising and/or inspecting the
construction thereof and/or reviewing and approving any Advance Request (defined
below) or any documentation submitted in connection therewith and/or disbursing
payments of the Expansion TI Allowance.  The Expansion TI Allowance may be
applied to the costs of (i) construction, (ii) commissioning of mechanical,
electrical and plumbing systems by a licensed, qualified commissioning agent
hired by Tenant, and review of such party’s commissioning report by a licensed,
qualified commissioning agent hired by Landlord, (iii) design, space planning,
architect, engineering,

13

 

--------------------------------------------------------------------------------

construction management and other related services performed by third parties
unaffiliated with Tenant, (iv) building permits and other taxes, fees, charges
and levies by Governmental Authorities for permits or for inspections of the
Expansion TIs, (v) costs and expenses for labor, material, equipment and
fixtures, (vi) contractor and construction management fees, profit and overhead,
and (vii) subject to cap of twenty-five percent (25%) of the total Expansion TI
Allowance, soft costs for data/telecom cabling, signage, relocation expenses and
furniture, fixtures and equipment (collectively, the “Soft Costs”).  In no event
shall the Expansion TI Allowance be used for (A) the cost of work that is not
permitted under the terms of the Lease or otherwise approved in writing by
Landlord (such approval not to be unreasonably withheld, conditioned or delayed
to the extent provided under the Lease), (B) payments to Tenant or any
affiliates of Tenant, (C) except as provided herein, the purchase of any
furniture, personal property or other non-building system equipment, (D) costs
resulting from any default by Tenant of its obligations under the Lease or (E)
costs that are reasonably recoverable by Tenant from a third party (e.g.,
insurers, warrantors, or tortfeasors). Tenant shall have until the date that is
eighteen (18) months after the Suite 1114 Term Commencement Date with respect to
the Suite 1114 TI Allowance and until the date that is eighteen (18) months
after the Suite 1214 Term Commencement Date with respect to the Suite 1214 TI
Allowance (each date, as applicable, the “TI Deadline”), to submit Advance
Requests (as defined below) to Landlord for disbursement of the unused portion
of the Expansion TI Allowance, after which date Landlord’s obligation to fund
any such costs for which Tenant has not submitted an Advance Request to Landlord
shall expire.  In no event shall any unused Expansion TI Allowance entitle
Tenant to a credit against Rent payable under this Lease. Tenant’s design and
installation of the Expansion TIs shall be subject to the provisions of the
Lease governing Alterations, provided that (i) in the event of any conflict or
inconsistency between such provisions contained in the Existing Lease and those
contained in this Amendment, those contained in this Amendment shall prevail and
control and (ii) Tenant shall not be required to provide a completion and/or
lien indemnity bond in connection with the Expansion TIs.

(b)Provided Tenant delivers the following documentation to Landlord as of or
prior to the applicable TI Deadline, then Landlord shall, within thirty (30)
days of receipt thereof, pay to Tenant the amount set forth in the Advance
Request:

 

 

i.

a statement (an “Advance Request”) requesting the total amount of the Expansion
TI Allowance be distributed to Tenant;

 

ii.

a summary of the Alterations performed using AIA standard form Application for
Payment (G702), and, if applicable,  AIA standard form Continuation Sheet
(G703), executed by the general contractor;

 

iii.

invoices from the general contractor, the architect, and any subcontractors,
material suppliers and other parties requesting payment with respect to the
amount of the Expansion TI Allowance being requested; and

14

 

--------------------------------------------------------------------------------

 

iv.

partial or final lien releases (as applicable) from the general contractor and
each subcontractor and material supplier with respect to the Alterations
performed that correspond to the Advance Request (which may be conditional lien
releases); and

 

v.

a certificate of occupancy, or if such certificate is not required by the
Governmental Authority, the substantial equivalent such as evidence of passage
of final inspection (to the extent the Expansion TIs are complete and
applicable) for the Expansion Premises.

Tenant shall not submit an Advance Request more often than once every thirty
(30) days or after the applicable TI Deadline.

(c)In the event that Landlord permits (in Landlord’s sole and absolute
discretion) Tenant to enter upon the Suite 1114 Premises or the Suite 1214
Premises prior to the Suite 1114 Premises Term Commencement Date or the Suite
1214 Premises Term Commencement Date, as applicable, for the purpose of
installing improvements or the placement of personal property therein, Tenant
shall furnish to Landlord in advance, certificates of insurance evidencing all
insurance coverages required of Tenant under the provisions of Article 23 of the
Original Lease are in effect, and such entry shall be subject to all the terms
and conditions of this Lease other than the payment of Base
Rent.  Notwithstanding the foregoing or anything in Section 9(d) hereof to the
contrary, provided that the Suite 1114 Premises or the Suite 1214 Premises, as
applicable, are then vacant and available to be delivered to Tenant in the
condition required hereby, Tenant shall be permitted to enter upon the Suite
1114 Premises or the Suite 1214 Premises, as applicable, for a period of two (2)
weeks prior to the Suite 1114 Premises Term Commencement Date or the Suite 1214
Premises Term Commencement Date, as applicable, for the purpose of installing
improvements or the placement of personal property therein, in which event the
applicable Expense Trigger Date shall occur on the applicable term commencement
date.

11.Utilities and Services for the Suite 1114 Premises and the Suite 1214
Premises.  The provisions of Section 11 of the First Amendment applicable to the
9714 Premises shall also apply in the same manner to the Suite 1114 Premises and
the Suite 1214 Premises.

12.Repairs and Maintenance of the Suite 1114 Premises and the Suite 1214
Premises.  

(a)The provisions of Section 12 of the First Amendment applicable to the 9714
Premises shall also apply in the same manner to the Suite 1114 Premises and the
Suite 1214 Premises.  Specifically, with respect to the 9714 Premises, the Suite
1114 Premises and the Suite 1214 Premises, Landlord shall repair and maintain
the structural and exterior portions and Common Area of the 9714 Building and
the Project, including roofing and covering materials; foundations (excluding
any architectural slabs, but including any structural slabs); exterior walls;
plumbing; fire sprinkler systems (if any); HVAC systems; elevators; and
electrical systems installed or furnished by Landlord.

15

 

--------------------------------------------------------------------------------

(b)Notwithstanding the foregoing or anything in the Existing Lease to the
contrary, upon the Suite 1214 Premises Term Commencement Date, Tenant shall
assume responsibility from Landlord for the repair and maintenance of the
following systems and equipment within the 9714 Building:  pH neutralization
system; compressed air system; vacuum system; RODI system; AHU 3; lab water
heater; and lab exhaust fans (collectively, the “9714 Building Lab
Systems”).  Commencing on the Suite 1214 Premises Term Commencement Date, Tenant
shall, at Tenant’s sole cost and expense, assume Landlord’s existing contracts
or procure and maintain new contracts, with copies furnished promptly to
Landlord after execution thereof, in customary form and substance, for and with
contractors specializing and experienced in, the maintenance of the 9714
Building Lab Systems, which contracts shall be terminable by Tenant on thirty
(30) days’ prior notice.  In addition, Tenant shall purchase from Siemens a user
license for the Siemens APOGEE system in order to access and control the 9714
Building Lab Systems during the Term effective commencing on the Suite 1214
Premises Term Commencement Date.

13.Security Deposit.  Landlord currently holds One Hundred Six Thousand Four
Hundred Ninety-Eight and 88/100 Dollars ($106,498.88) as the Security Deposit
under the Existing Lease.  Tenant shall deposit with Landlord (i) on or before
the Suite 1114 Premises Term Commencement Date an additional sum of Twenty-Five
Thousand Five Hundred Forty- Two and 00/100 Dollars ($25,542.00) (the “Suite
1114 Additional Security Deposit”), and (ii) on or before the Suite 1214
Premises Term Commencement Date an additional sum of Fifty-Five Thousand and
00/100 Dollars ($55,000.00) for a total Security Deposit of One Hundred Eighty
Seven Thousand Forty and 88/100 Dollars ($187,040.88) (the “Suite 1214
Additional Security Deposit”).          

14.Parking. Parking for the Premises (including the Suite 1114 Lab/Office
Premises and the Suite 1214 Premises, but specifically excluding the Storage
Premises) shall be as set forth in Section 13.3 of the Existing Lease.  As of
the Third Amendment Execution Date, Tenant’s Pro Rata Share of the parking
facilities serving the Project is equal to 2.6 parking spaces per one thousand
(1,000) square feet of Rentable Area.  

15.

Options to Extend the Term.  The Options to extend the Term set forth in
Article 42 of the Existing Lease shall apply to the entire Premises (including
the Suite 1114 Premises and the Suite 1214 Premises) following the Extension
Term.  For clarity, the Term with respect to the first Option would be extended
until September 30, 2024, and the Term with respect to the second Option would
be extended until September 30, 2027.

16.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
CRESA Partners of Washington DC Inc. dba Cresa Washington DC (“Broker”), and
agrees to reimburse, indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord, at Tenant’s sole cost and expense)
and hold harmless the Landlord Indemnitees (as defined in the Lease) for, from
and against any and all cost or liability for compensation claimed by any such
broker or agent, other than Broker, employed or engaged by Tenant or claiming to
have been employed or engaged by Tenant.  Broker is entitled to a leasing
commission in connection with the making of this Amendment, and Landlord shall
pay such commission to Broker pursuant to a separate agreement between Landlord
and Broker. Landlord represents and warrants that it has

16

 

--------------------------------------------------------------------------------

had no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment other than Broker and agrees to reimburse,
indemnify, save, defend (at Tenant’s option and with counsel reasonably
acceptable to Tenant, at Landlord’s sole cost and expense) and hold Tenant
harmless for, from and against any and all cost or liability for compensation
claimed by any broker or agent, other than Broker, employed or engaged by
Landlord or claiming to have been employed or engaged by Landlord.

17.No Default.  Landlord and Tenant each represents, warrants and covenants to
the other that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their respective obligations under the Existing Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.

18.Notices.  The address for notices to Tenant set forth in Section 2.10 of the
Existing Lease and the address for invoices to Tenant set forth in Section 2.11
of the Existing Lease are both hereby deleted in their entirety and replaced
respectively with the following:

Address for Notices to Tenant:

 

REGENXBIO Inc.

9600 Blackwell Drive, Suite 210

Rockville, MD 20850

Attn: General Counsel

 

With copies by email to:

 

PChristmas@regenxbio.com

 

and to:

 

legal@regenxbio.com

 

Address for Invoices to Tenant:

 

REGENXBIO Inc.

9600 Blackwell Drive, Suite 210

Rockville, MD 20850

Attn: Chief Financial Officer

 

19.Effect of Amendment.  Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed.  In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

17

 

--------------------------------------------------------------------------------

20.Successors and Assigns.  Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees.  Nothing in this section shall in any way alter the provisions of
the Lease restricting assignment or subletting.

21.Miscellaneous.  This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the sections,
subsections, paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.  Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or option for a lease, and shall
not be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

22.Authority.  Landlord and Tenant each guarantees, warrants and represents that
the individual or individuals signing this Amendment have the power, authority
and legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

23.Counterparts; Facsimile and PDF Signatures.  This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

24.Entire Agreement.  The terms of the Lease are intended by the parties as a
final, complete and exclusive expression of their agreement with respect to the
terms that are included therein, and may not be contradicted or supplemented by
evidence of any other prior or contemporaneous agreement.

25.Savings Clause.  Any provision of this Amendment that shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and all other provisions of this Amendment shall remain in
full force and effect and shall be interpreted as if the invalid, void or
illegal provision did not exist.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

18

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:

 

  

 

BMR-MEDICAL CENTER DRIVE LLC,

a Delaware limited liability company

 

 

 

By:

 

/s/ Marie Lewis

Name:

 

Marie Lewis

Title:

 

Vice President, Legal

 

TENANT:

 

  

 

REGENXBIO INC.,

a Delaware corporation

 

 

 

By:

 

/s/ Kenneth Mills

Name:

 

Kenneth Mills

Title:

 

President & CEO

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

SUITE 1114 LAB/OFFICE PREMISES, SUITE 1214 PREMISES, AND STORAGE PREMISES

 

[see attached 3 pages]




A-1-1

 

--------------------------------------------------------------------------------

 

[g201708081816110682307.jpg]




A-1-2

 

--------------------------------------------------------------------------------

 

[g201708081816110802308.jpg]




A-1-3

 

--------------------------------------------------------------------------------

 

[g201708081816110972309.jpg]

 

A-1-4

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[INTENTIONALLY DELETED]

 




B-1

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

 

ACKNOWLEDGEMENT OF SUITE 1114 PREMISES TERM COMMENCEMENT DATE AND TERM
EXPIRATION DATE

 

This acknowledgement of SUITE 1114 TERM commencement date and TERM EXPIRATION
DATE is entered into as of [_______], 20[__], with reference to that certain
Lease dated as of March 6, 2015 (the “Original Lease”), as amended by that
certain First Amendment to Lease dated as of September 30, 2015, that certain
Second Amendment to Lease dated as of November 23, 2015, and that certain Third
Amendment to Lease dated as of ______, 2017 (the “Third Amendment”)
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the “Lease”), by REGENXBIO
INC., a Delaware corporation (“Tenant”), in favor of BMR-MEDICAL CENTER DRIVE
LLC, a Delaware limited liability company (“Landlord”).  All capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Lease.

 

Tenant hereby confirms the following:

 

1.Tenant accepted possession of the Suite 1114 Premises for use in accordance
with the Suite 1114 Lab/Office Permitted Use and the Storage Permitted Use, as
applicable, on [_______], 2017.  Tenant first occupied the Suite 1114 Premises
for the Suite 1114 Lab/Office Permitted Use and the Storage Permitted Use, as
applicable, on [_______], 2017.

2.To Tenant’s knowledge, the Suite 1114 Premises are in good order, condition
and repair.

3.To Tenant’s knowledge, all conditions of the Lease to be performed by Landlord
as a condition to the full effectiveness of the Lease have been satisfied, and
Landlord has fulfilled all of its duties in the nature of inducements offered to
Tenant to lease the Suite 1114 Premises.

4.In accordance with the provisions of Section 5(a) of the Third Amendment, the
Suite 1114 Term Commencement Date is [_______], 20[__],the Suite 1114 Rent
Commencement Date is [_______], 20[__]and, unless the Lease is terminated prior
to the Term Expiration Date pursuant to its terms, the Term Expiration Date
shall be September 30, 2021.

5.The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Suite 1114 Premises [,
except [_______]].

6.To Tenant’s knowledge, Tenant has no existing defenses against the enforcement
of the Lease by Landlord, and, to Tenant’s knowledge, there exist no offsets or
credits against Rent owed or to be owed by Tenant.

C-1-1

 

--------------------------------------------------------------------------------

 

7.The obligation to pay Rent with respect to the Suite 1114 Premises is
presently in effect and all Rent obligations on the part of Tenant under the
Lease with respect to the Suite 1114 Premises commenced to accrue on [_______],
20[__], with Base Rent for the Suite 1114 Lab/Office Premises and the Storage
Premises payable on the dates and amounts set forth in the chart below:

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Monthly Base Rent*

Annual Base Rent*

[__]/[__]/[__]-[__]/[__]/[__]

[Insert Suite 1114 Premises Rent Commencement Date – the day before 1st
anniversary of Suite 1114 Premises Rent Commencement Date]

5,043

(Suite 1114 Lab/Office Premises)

$30.39 annually

$12,771.40

$153,256.77

276

(Storage Premises)

$16.88 annually

$388.24

$4,658.88

* prorated for any partial period

Base Rent for the Suite 1114 Lab/Office Premises and the Storage Premises shall
be subject to an annual upward adjustment of three percent (3.0%) of the
then-current Base Rent.  The first such adjustment shall become effective
commencing on the 1st anniversary of the Suite 1114 Premises Rent Commencement
Date, and subsequent adjustments shall become effective on every successive
annual anniversary of the Suite 1114 Premises Rent Commencement Date occurring
prior to September 30, 2021.

8.The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

C-1-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Suite 1114 Term
Commencement Date and Term Expiration Date as of the date first written above.

 

TENANT:

 

  

 

REGENXBIO INC.,

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 




C-1-3

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

 

ACKNOWLEDGEMENT OF SUITE 1214 TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

 

This acknowledgement of 1214 TERM commencement date and TERM EXPIRATION DATE is
entered into as of [_______], 20[__], with reference to that certain Lease dated
as of March 6, 2015 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of September 30, 2015, that certain Second Amendment
to Lease dated as of November 23, 2015, and that certain Third Amendment to
Lease dated as of ______, 2017 (the “Third Amendment”) (collectively, and as the
same may have been further amended, amended and restated, supplemented or
modified from time to time, the “Lease”), by REGENXBIO INC., a Delaware
corporation (“Tenant”), in favor of BMR-MEDICAL CENTER DRIVE LLC, a Delaware
limited liability company (“Landlord”).  All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Lease.

 

Tenant hereby confirms the following:

 

1.Tenant accepted possession of the Suite 1214 Premises for use in accordance
with the Lab/Office Permitted Use on [_______], 2018.  Tenant first occupied the
Suite 1214 Premises for the Lab/Office Permitted Use on [_______], 2018.

2.To Tenant’s knowledge, the Suite 1214 Premises are in good order, condition
and repair.

3.To Tenant’s knowledge, all conditions of the Lease to be performed by Landlord
as a condition to the full effectiveness of the Lease have been satisfied, and
Landlord has fulfilled all of its duties in the nature of inducements offered to
Tenant to lease the Suite 1214 Premises.

4.In accordance with the provisions of Section 5(a) of the Third Amendment, the
Suite 1214 Term Commencement Date is [_______], 20[__],the Suite 1214 Rent
Commencement Date is [_______], 20[__]and, unless the Lease is terminated prior
to the Term Expiration Date pursuant to its terms, the Term Expiration Date
shall be September 30, 2021.

5.The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Suite 1214 Premises [,
except [_______]].

6.To Tenant’s knowledge, Tenant has no existing defenses against the enforcement
of the Lease by Landlord, and, to Tenant’s knowledge, there exist no offsets or
credits against Rent owed or to be owed by Tenant.

C-2-1

 

--------------------------------------------------------------------------------

 

7.The obligation to pay Rent with respect to the Suite 1214 Premises is
presently in effect and all Rent obligations on the part of Tenant under the
Lease with respect to the Suite 1214 Premises commenced to accrue on [_______],
20[__], with Base Rent for the Suite 1214 Premises payable on the dates and
amounts set forth in the chart below:

 

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Monthly Base Rent*

Annual Base Rent*

[__]/[__]/[__]-[__]/[__]/[__]

[Insert Suite 1214 Premises Rent Commencement Date – the day before 1st
anniversary of Suite 1214 Premises Rent Commencement Date]

11,000

(Suite 1214 Premises)

$30.00 annually

$27,500.00

$330,000.00

* prorated for any partial period

Base Rent for the Suite 1214 Premises shall be subject to an annual upward
adjustment of three percent (3.0%) of the then-current Base Rent.  The first
such adjustment shall become effective commencing on the 1st anniversary of the
Suite 1214 Premises Rent Commencement Date, and subsequent adjustments shall
become effective on every successive annual anniversary of the Suite 1214
Premises Rent Commencement Date occurring prior to September 30, 2021.  

8.The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




C-2-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Suite 1214 Term
Commencement Date and Term Expiration Date as of the date first written above.

 

TENANT:

 

  

 

REGENXBIO INC.,

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

C-2-3

 